Case 14-50971-CSS   Doc 466-18   Filed 05/02/20   Page 1 of 46




    Exhibit 72
      Case 14-50971-CSS       Doc 466-18     Filed 05/02/20   Page 2 of 46

DRAFT                                    EXHIBIT
                                                                                    641
                                                                                5-23-2019
                 MINUTES OF SPECIAL MEETING OF THE WALKER ll
                         BOARD OF DIRECTORS OF Lorisd"ta.spB,csR#««u
                     ALLIED SYSTEMS HOLDINGS, INC.
                                 August 28,2012



        A special telephonic meeting of the Board of Directors of Allied Systems
Holdings, Inc. ("Allied" or the "Company") was held on August 28, 2012, pursuant
to notice given to all members. Present were Brian Cullen, Derex Walker, Mark
Gendregske, and JeffPelletier. Also in attendance by invitation of the Board were
JeffKelley and Michael Johnson ofTroutman Sanders; Todd Snyder, Steve
Antinelli, Marcello Messer, and Matt Braun of Rothschild; and Scott Macaul ay
and John Blount of the Company. Mr. Blount acted as Secretary of the meeting.

      Mr. Blount called the meeting to order and took the Board through the
meeting's agenda: an update on the Company's liquidity, the marketing process,
and discussions with Jack Cooper Transport, Inc. ("JCT"). Mr. Blount then
turned the meeting over to Mr. Messer.


       Mr. Messer began taking the Board members through the previously-
circulated materials (attached). He advised that the Company had liquidity of
just under $20 million, with $12 million in DIP availability. This number was $6
million better than budget and resulted from lower than expected disbursements
(offset somewhat by slightly lower than expected receipts). Mr. Messer also
advised that the Company had tripped technical defaults due to the slightly lower
than expected receipts, and that the DIP lender had already formally waived those
defaults.


       Mr. Macaulay told the Board that over time disbursements would catch up
to the budgeted amounts, eliminating the liquidity surplus. Mr. Cullen asked how
much runway the DIP provided the Company and Mr. Macaulay responded by
saying that the DIP provided a good runway, but that the Company was missing
some of the initiatives in the budget because it was holding off on implementing
those initiatives in anticipation of a coming sale to a third party.

       Mr. Messer then updated the Board on the marketing process, stating that
Rothschild had contacted 91 parties, consisting of 43 strategic buyers and 48
financial buyers. Out of the 91,19 had requested NDAs (3 strategic buyers, 16
financial), and 16 had executed NDAs. He reminded the Board that Rothschild
was requesting evidence of financial wherewithal from strategic buyers before
providing them any confidential information. Those who executed an NDA were
asked to return a non-binding indication of interest by September 5, 2012.

       Mr. Messer said that there had been several calls between JCT's new
banker (Barclays) on the one hand and the Company and Rothschild on the other
hand. JCT had taken terminal-level data for the Company from January to June
and annualized it to create estimated 2012 terminal level EBITDA. These
estimates did not comport with updated actual performance numbers. Analysis

                                         1
      Case 14-50971-CSS         Doc 466-18     Filed 05/02/20    Page 3 of 46


DRAFT


revealed that the disparity was caused primarily by (1) a sharp decline in Axis
volumes (Axis was going through its version of the 2008 automotive slowdown
since much of its business was generated by lease returns, which trail new
vehicle sales by three to four years); (2) JCT's failure to account for seasonal
fluctuations when annualizing previously-provided data; (3) significant
disruptions and added cost due to Ford's difficulties with the launch of the new
Escape; and (4) loss ofHonda and Mazda traffic. Once the numbers were
reconciled, Barclays, on behalf of JCT, put together a new proposal for the
acquisition of the Company (attached).

       For a discussion of the new JCT proposal, Mr. Messer turned the meeting
over to Mr. Antinelli, who said that the proposal suggested a significant
reduction in purchase price. He said the structure was a 363 sale with a total face
price of $200 million, made up of $40 million in cash (assuming CIT were to
accept $20 million as had been previously suggested to the Company), $80
million in second lien debt, and $80 million in non-voting equity. The equity
number suggested JCT had placed a value on the combined company of over ten
times pro forma EBITDA, a very substantial valuation to say the least. The
proposal also offered to cover up to $4 million in past due amounts owed to
Central States Pension Plan and $1 million per year for five years payable to
Yucaipa for consulting services.


       Mr. Antinelli went on to explain that the proposal still did not have
committed financing, but rather an anchor and arrange strategy where Barclays
had committed to putting up a significant amount of financing, would search out
a few other anchors, and then go out to sell the deal to a wider array of investors.

       The most glaring issue with the proposal, according to Mr. Antinelli, was
the fact that it was contingent on the renegotiation of the Company's contract
with Ford, resulting in at least $20 million in additional annual revenue, with the
negotiations to be handled by JCT. Mr. Antinelli opined that this provision
represented an obvious opportunity for JCT to continue renegotiating the
proposal, and concluded that the Company obviously could not stand by while its
largest competitor renegotiated the Company's contract with its largest customer.

       The timeline set forth in the proposal was identified as "highly
aspirational" by Mr. Antinelli, and he also noted that the proposal contained a
"substantial" $27 million make-whole payment to JCT's current bondholders.
This provision suggested that the bondholders would not accept the previously-
proposed tack-on financing.


       Mr. Walker then asked why, ifJCT's existing bondholders were not
willing to refinance, Barclays was optimistic it could get financing. Mr.
Antinelli explained that the two were slightly different issues. His opinion was
that JCT's existing bondholders did not want to take a minority position and also
felt the company was overpaying for Allied. He noted that the current proposal
was easier to finance than the previous proposal and stated that although
Barclays had been optimistic, financing was certainly not a "slam dunk."
     Case 14-50971-CSS        Doc 466-18     Filed 05/02/20    Page 4 of 46


DRAFT



       Next, Mr. Antinelli discussed responding to the proposal. He stated that
he had discussed the benefits of pursuing a credit bid on a parallel path with
Yucaipa, Black Diamond, and Spectrum. All three recognized the benefits. He
said that the current proposal was a re-trade with a lot of open items subject to
further re-trade. He advised that the Company should push JCT to do more
homework and come up with a more solid proposal.

      Mr. Antinelli than raised a few additional issues with the proposal: (1) it
provided only $40 million in cash. Even if CIT took only $20 million, that would
not leave enough cash to do everything that needed to be done; (2) the proposal
appeared to suggest that pension withdrawal liability would be triggered and then
left behind in the estate; (3) JCT appeared to believe that HSR would not be an
issue and early termination would be granted; and (4) the proposed Ford increase
would be approximately 11-12% even after the future increases already baked
into the contract, and would offer JCT another big opportunity to re-trade the
deal while simultaneously putting our biggest customer at risk,

       Mr. Gendregske stated that pursuing the JCT deal as structured would be a
terrible strategy. He said that JCT would have more leverage to get what it
wanted from Ford after the deal was done, and that going to Ford in advance
would likely kill the Company.

       Mr. Antinelli expressed his complete agreement. He then stated that
Barclays was not likely to come up with a better financing structure than anchor
and arrange. He noted the current proposal, when compared to the prior
proposal, represented $15 million less cash, $75 million less paper, elimination
of the $20 million non-compete payment, and elimination of the $6.5 million
payment for obligations to management. He acknowledged that the new proposal
did contain more equity, but at an inflated value. Mr. Antinelli also advised the
Board that JCT had not given any indication of their plans for management, and
said that, although it was not contained in the proposal, dismissal of the
Allied/JCT/Riggs lawsuit was a condition to the deal.

        Rothschild's recommendation, as provided by Mr. Antinelli, was to solicit
feedback on the proposal from Allied's senior lenders. He recommended that
Allied provide Yucaipa, Black Diamond and Spectrum with the proposal and with
a description of Rothschild's reaction to the proposal. He said the goal should be
to get JCT to a firm deal without the open items and conditions.

       Mr. Walker said the current proposal represented a major re-trade and that
he was at a loss as to why the Company would continue the dialogue. Mr.
Antinelli agreed that the economics were way off from where they had been, but
noted that the marketing process strongly suggested that the Company was not
going to get a better offer from anyone else. He said the Company needed to
pursue a credit bid in order to push JCT into an appropriate deal. Mr. Snyder
added that even if the Company were ultimately to decide that a credit bid was
superior to a sale to JCT, the Company would still benefit from the process of
        Case 14-50971-CSS       Doc 466-18     Filed 05/02/20     Page 5 of 46


DRAFT


pushing the JCT negotiations through to the end.

       Mr. Antinelli advised the Board that all of the key parties seemed to
already know that JCT had submitted a new proposal. He recommended sharing
the proposal with the unsecured creditors committee ("UCC"), petitioning
creditors, CIT, and everyone's various advisors. Mr. Walker expressed a concern
over sharing the proposal with the UCC, noting that given the membership of the
UCC, sharing with them would essentially make the proposal public. Mr. Kelley
advised that the UCC was aware of the existence of the proposal and was already
waiting for it. He and Mr. Antinelli recommended sharing the proposal with the
UCC, but Mr. Walker noted that the provisions in the proposal regarding Ford
could be particularly problematic, as Ford would undoubtedly be disturbed by
those provisions (and without cause, since those provisions had already been
deemed wholly unacceptable by the Company). Mr. Gendregske agreed that
sharing the Ford information would be bad for the Company. After an extended
discussion on how to deal with the issue, the Board decided, on advice of counsel
and its financial advisor, to share a summary or redacted version of the proposal.

       Mr. Gendregske then turned the Board's attention to some of the attendant
costs of the ongoing bankruptcy. He noted that the Company had been hauling
Hyundai vehicles on spot buys in the US, that Hyundai was very happy with the
service, but that no permanent awards would be forthcoming from Hyundai
during Allied's bankruptcy. He also informed the Board that the Company had
an opportunity to lease its empty facility in Windsor, Ontario, but only on a long
term basis. Because of uncertainty surrounding the sale process, the Company
was uncomfortable entering a long-term lease that might subsequently result in a
major administrative claim. He also noted that several other savings initiatives
(including a renegotiated lease for the home office and a renegotiated IT contract
with IBM) were being held in abeyance for the same reason. Finally, he advised
that Hertz expressed an interest in giving Axis the title storage business that
would result from Hertz's acquisition of Dollar, but again not while the Company
was in bankruptcy.


       Mr. Kelley asked if it was too early to start pursuing the credit bid process
immediately. Mr. Gendregske said it was not too early from management's
perspective, that the credit bid should be pursued immediately, and that more
time in limbo was not good for the Company. Mr. Cullen agreed, and asked Mr.
Walker to advise the Board on where Yucaipa stood with respect to a possible
credit bid. M.T. Walker said that Yucaipa was still discussing the issue internally
and would likely have an answer shortly. He said that Yucaipa would likely
pursue a credit bid and that it made sense to keep working the JCT proposal as
well.


       On behalf of Rothschild, Mr. Antinelli summarized the agreed path
forward: the Board would wait to hear shortly from Yucaipa on a credit bid. In
the meantime, the Company would share the JCT proposal with the petitioning
creditors and would share a redacted or summarized version with the UCC.
     Case 14-50971-CSS       Doc 466-18      Filed 05/02/20    Page 6 of 46


DRAFT




      There being no further business to be discussed at the meeting, the meeting
was adjourned.




                                         Respectfully submitted,




                                         John F. Blount, Secretary
4B008B
2B August 201Z                     CONFIDENTIAL




                       TI^OUTMAN
                       'SANHERS'
                                                  Case 14-50971-CSS
                                                  Doc 466-18
                                                  Filed 05/02/20




Discussion materials
                                                  Page 7 of 46




28 August 2012
+80086
28 August Z012



                 Disclaimer


                 This presentation was prepared by Rothschild Inc. ("Rothschild") and Troutman Sanders LLP ('Troutman Sanders")
                 (collectively, the "Advisors") for the benefit and internal use of Allied Systems Holdings, Inc. ("Allied" or the "Company"),
                 In providing this presentation, the Advisors have relied upon information that is publicly available or has been provided to
                 the Advisors under the terms of a confidentiality agreement. The presentation reflects the Advisors' view and prevailing
                 financial and market conditions as of the date hereof, ail of which are accordingly subject to change. The Advisors have
                                                                                                                                                 Case 14-50971-CSS




                 not assumed any responsibility for independent verification of any of the information contained herein including, but not
                 limited to, any forecasts or projections set forth herein, tn addition, the Advisors assume no obligation to update or to
                 correct any inaccuracies which may become apparent in this presentation and the analyses contained herein are not and
                 do not purport to be appraisals of the assets, stock or business of the Company. This presentation is incomplete without
                 reference to, and should be viewed solely in conjunction with, the oral briefing provided by the Advisors. Nothing
                 contained herein shall be deemed to be a recommendation from the Advisors to any party, including, without limftation,
                                                                                                                                                 Doc 466-18




                 the Company to enter into any transaction or to take any course of action. Neither this presentation nor any of its
                 contents may be summarized, excerpted from, disclosed publicly, or made available to any third parties or used for any
                 other purpose without the prior written consent of the Advisors.
                                                                                                                                                 Filed 05/02/20
                                                                                                                                                 Page 8 of 46




                                                                                                                      M ROTHSCHILD
480066
29 August 2012



                 l Agenda

                 Rothschild and Troutman Sanders are pleased to provide an update to the Company's Board of
                 Directors. Our presentation today will cover:

                 • Liquidity update

                 • M&A process update
                                                                                                              Case 14-50971-CSS




                 • Status of discussions with Jack Cooper Transport Co. ("JCT*)
                                                                                                              Doc 466-18
                                                                                                              Filed 05/02/20
                                                                                                              Page 9 of 46




                                                                                       iXROUTMAN
                                                                                      f SANDERS
4800S8
28 August 2012




                 2 Liquidity update

                 The following summarizes the Company's current liquidity and principal sources of variance between
                 actual and projected cash flow


                 Current liquidity
                 • As of August 19, Allied had total liquidity of $19.5 million, comprised of:
                                                                                                                                      Case 14-50971-CSS




                    - $7.5 million of unrestricted cash;and
                    - $12.0 million of availability under the DIP

                 • The Company's current liquidity exceeds its budget by $5.9 miliion


                 Principal sources of variance (cumulative since July 15}
                                                                                                                                      Doc 466-18




                 • Receipts have been $0.4 million lower than projected, primarily due to:
                   - Lower than anticipated volumes at Axis, partially offset by higher volumes at AAG
                   - Timing delays caused by the accounting system changes at Kia and Hyundai (currently, $1 .0 million is 3Q+ days
                       past due from these two customers)

                 • Disbursements have been $2.7 million lower than projected, primarily due to:
                                                                                                                                      Filed 05/02/20




                   - Timing of professional fee disbursements ($0.7 million)
                       Vendor deposits and pre-payments have been lower than forecasted
                   - Lower than anticipated volumes at Axis
                   - The above have been partially offset by the factthat servicing Ford's Escape facility has been costlier than
                      anticipated due to challenges associated with the product launch
                                                                                                                                      Page 10 of 46




                                                                                                       ^TROUTMAN        ROTHSCHILD
                                                                                                        SANDERS
28ftUgUEl2012



                           3 Liquidity update
                           Actual versus forecast through week ending August 19th



                                                                                                           Waivers granted due to covenant
                                                                                                           violations resulting from the delay
                                                                                                           Of $1.8 million and $1.4 million
Currently, liquidity is                                                                                    payments in the weeks ending
$19.5 million, which is                                                                                    7/22/12 and 8/5/12, respectively
$5.9 miltkin above plan
                           $25,000
                                                                                                                                                   Case 14-50971-CSS




Currently, $8 million is
drawn on the DIP
facility and $12 million
remains available          $20,000
                                                                                                                                                   Doc 466-18




                           $15,000 —




                           $10,000
                                                                                                                                                   Filed 05/02/20




                            $5,000




                                  $0
                                    6/10/12 6/17/12 6/24/12 7/1/12 7/8/12 7/1S/12 7/22/12 7/29/12 8/5/12 8/12/12 B/19/12
                                                                                                                                                   Page 11 of 46




                                                                                           •Forecast —Actual
                           Note
                           11ncludes unrestricted cash on hand and ravalvar availability
                                                                                                                               ®^N@ia ROTHSCHILD
4W086
28 August 2012



                 4 Liquidity update
                 Cumulative variance (week ending 7/15/12 - 8/19/12)

                                                                                                               Test
                                                                                                 % of Forecast Level

                  Unit Volume                                                                         101.3%

                  Receipts                                                                             98.7% 90.0%
                                                                                                                       Case 14-50971-CSS




                  Operating Disbursements
                  Payroll & Payroll Taxes                     $12,446
                  Central States Health Welfare and Pension     3,237
                  Fuel                                          3,680
                  Insurance                                       139
                  Other Disbursements                          14,647
                 Total Operating Disbursements
                                                                                                                       Doc 466-18




                 Total Operating Cash Flow

                  Capita] Expendftures
                 Total Operating Cash Flow less Capex

                  Financjna Disbursements
                  Interest
                  Principal
                                                                                                                       Filed 05/02/20




                 Total Financing Disbursements

                  Disbursements EKduding Reorg Costs                                                   94.2% 110.0%

                  Reorganization Costs
                 Total Cash Outlays
                                                                               I®!SSS®»K"SS%"W
                  Net Increase/ (Decrease) in Cash                      ($3,458)iI@§SSiS^2J?
                                                                                                                       Page 12 of 46




                  Unrestricted Cash
                  DIP Availability
                  Ending Liquidity                            $13,601   m456
                                                                                        iTiaOUTMAN
                                                                                         "SANDEES       ROTHSCHILD
4800S8
2B August 2012



                 5 Marketing process overview


                 The following summarizes the status of the marketing process for Allied:

                 • To date, Rothschild has contacted 91 parties, consisting of 43 strategic buyers and 48 financial buyers

                 • Out of 91 potential buyers contacted, 19 have requested NDAs
                    - Of this group, 3 are strategic buyers and 1 6 are financial buyers
                                                                                                                                                               Case 14-50971-CSS




                         16 of the 19 NDAs distributed to date have been executed

                 • For strategic buyers'", Rothschild is requesting evidence of financial wherewithal prior to agreeing to disseminate
                    confidential information

                 • Rothschild has requested that interested parties who have signed NDAs submit non-binding indications of interest by
                    September 5,2012
                                                                                                                                                               Doc 466-18




                                                                           Not              CA            CA            CIM     CA executed
                                                   Contacted          interested            sent        executed    distributed not interestedL
                     Total:
                      Strategic                                43                22                 3          2             2
                                                                                                                                                               Filed 05/02/20




                      Financial                                48                29                16          14          J4                3
                         Total M&A                             91                51                19          16           16               3
                                                                                                                                                               Page 13 of 46




                 Note
                 1 Rnandalwherewlthal was not requssted from one sponsor-backed strategic                                        iTkOUTMAN
                 2 Figunsas include JCT                                                                                            SANDERS        ROTHSCHILD
48008S
as August 2012



                 6 Marketing process overview


                 Update on JCT discussions

                 • In connection with Barclays' due-diligence and development of a revised fransactlon proposal, Barclays and JCT
                    have had multiple discussions with Allied and its advisors
                                                                                                                                              Case 14-50971-CSS




                 • Barclays and JCT have focused on AHied's latest financial results, particularly in light of an analysis performed by JCT
                    when it conducted due'diligence on the Company En the months preceding the bankruptcy filing
                   - JCT had previously prepared its own forecast far Aflied's 2012 performance by annualizing Allied's actual Aug
                      Nov 2011 results at the terminal level and applying certain price increase assumptions in order to arrive at 2012
                      "terminal-Ievel EBITDA" (i.e., excluding corporate overhead)
                   - JCT then compared this forecast to the Company's annualized, actual Jan - Jun 2012 results at the terminal level,
                                                                                                                                              Doc 466-18




                       which imply a substantially lower 2012 "terminal-level EBITDA" projection than JCT's previous forecast for Allied

                 • Barclays and JCT sought to understand the sources of this variance. In diligendng their analysis, it has become clear
                   that the major sources of variance include:
                   - Underperformance at Axis due to timing of anticipated volumes from the leasing return market
                   - JCT's failure to appropriately account for seasonality
                       Challenges associated with Ford's Escape launch
                                                                                                                                              Filed 05/02/20




                   - The loss of Honda and Mazda traffic at certain terminals
                                                                                                                                              Page 14 of 46




                                                                                                                    E3D ROTHSCHILD
     4S0086
     2S August 2011



                                 7 IVtarketing process ovemew



                                 Update on JCT discussions (cont'd)

                                 • Based on therr review of AJIied's actual LTM results and its updated business plan, Barclays and JCT have revised
                                    their transaction proposal for Allied; highlights are as follows (see the following slides for comments and a side-by-
                                    side compared to JCT's previous proposal):
The purchase of Allied is part
                                                                                                                                                             Case 14-50971-CSS




                                       Transaction to be consummated through a §363 sale with a purchase price of $200 million plus Assumed
of a broader refinancing for           Liabilities; consideration comprised of:
JCT to complete a $310MM
new money financing, made
                                       - $40 million of cash (seeks to maintain prior treatment of CIT)
up of the following:                   - $80 million of new 2nd Lien Term Loans
• $230MM 1st Lien Term                 - 14% of Non-voting Common Stock in pro forma JCT (JCT ascribes a value of $80 million to this equity stake,
   Loan (L+875)                            implying a 10.1x enterprise valuation based on 2012E pro forma combined EBITDA of $96-1 million)
                                                                                                                                                             Doc 466-18




• $160MM 2nd Uen Term
   Loan(L+1375,$80MMof                    Assumption of up to $4 million in past-due payments owed by Allied to Central States pension fund
   which is new money)                 5 year agreement with Yucaipa for $1 million per year for consulting services and Board representation
                                   - Subject to best-efforts financing and due-diligence contingencies
                                       - The financing would be fully committed and the financing condition would be removed upon signing the APA
                                       ~ Due-diligence condition to be removed prior to signing APA
                                   - Transaction contingent on renegotiation of Ford contract to provide for $20 million in incremental annual earnings
                                                                                                                                                             Filed 05/02/20




                                      at current volumes
                                   - Transaction to be approved by the Bankruptcy Court by November 15th
                                       - Agreement in principte by September 14th and completion ofAPA and motion to approve bid procedures by
                                          September 30th
                                       - Barclays to complete marketing process by September 30th
                                       - Bid procedures hearing to be held the week of October 1st
                                                                                                                                                             Page 15 of 46




                                                                                                                          iTROUTMAN
                                                                                                                          F^SAMDERS         ROTHSCHILD
2B August 2012




                 8 Marketing process overview
                 Lender discussions


                 Rothschild believes, in addition to a substantial reduction in purchase price, there are a number of
                 issues and conditions with the JCT term sheet that reinforce our view regarding the development of a
                 credit bid from the lenders on a parallel path
                                                                                                                                              Case 14-50971-CSS




                 Rothschild has addressed this through separate discussions with Yucaipa, Black Diamond and Spectrum

                 • Each lender realizes the potential benefits associated with this strategy as well as the underlying complexity given the
                    intercreditor issues

                 • Rothschild will continue to seek to bring the parties together to preserve / maximize value
                                                                                                                                              Doc 466-18
                                                                                                                                              Filed 05/02/20
                                                                                                                                              Page 16 of 46




                                                                                                         ffKOUTWSS
                                                                                                          "SANEays ~
 480086
 28 August 2012



                                 9 Term sheet summary


Buyers) • Jack Cooper and/or one or more affiliates to be                 • SAME
                determined

§363 Sale • Buyer and Allied would enter into an APA with • SAME                                                             Term sheet continues to suggest elements of a
                the Buyer as the stalking horse bidder to                                                                    Plan such as CIT treatment
                     purchase substantially all ofAIIied's assets
                  • Buyer and Allied to mutually agree upon • Not addressed
                     assignment of customer contracts, supply
                                                                                                                                                                                 Case 14-50971-CSS




                     agreements, leases, license agreements and
                     other executory agreements

Closing              The date the §363 Sale is consummated                  SAME
Date

Timing               N.A.                                                   Finalize term sheet by September 14th            Unrealistic milestones; negotiations on term
                                                                            Complete APA and bidding procedures and file     sheet, APA and bid procedures likely to require
                                                                                                                             more than 30 days if to be filed with the support
                                                                                                                                                                                 Doc 466-18




                                                                            motion approving same by September 30th
                                                                                                                             off AHied's major creditor constituents
                                                                            Auction and hearing to approve the sale by
                                                                            November 15th

Assumed • Those liabilities specifically agreed upon by the                 Assumption of Aliied's liability for past-due    Will any other liabilities be assumed?
liabilities Buyer in the APA and no others                                  amounts owed to the Central States pension       How will the MEPPA withdrawal liability be
                                                                            fund in an amount not to exceed $4MM as of the   treated?
                                                                            Closing Date

HSR Filing • Within three business days of executing the APA,               Not addressed
                                                                                                                                                                                 Filed 05/02/20




                 Allied and the Buyer make a Hart-Scott-Rodino
                     C-HSR") filing

Bid • §363 sale motion and proposed order (as                               Customary §363 sale provisions, including
Protections acceptable to Buyer) to be filed by Allied within               bidding and auction procedures and deal
                  two business days of the execution of the APA             protection provisions approved by the
                                                                            Bankruptcy Court
                  • Motion will include a Backup §363 Sate (as
                     discussed below), break-up fee and bid
                     protections, Including but not limited to, minimum
                                                                                                                                                                                 Page 17 of 46




                     overbid and minimum bidding increments,
                     acceptable to Buyer in sole discretion

                                                                                                                                 llB.OUTWUyST
  10                                                                                                                             f SAN&ERS            ROTHSCHILD
 480086
 23 August 2012



                              10 Term sheet summary


Conditions • Usual and customary closing conditions                                 Usual and customary closing condilions              Unacceptable; JCT will need to negotiate with
Precedent to including;                                                                                                                 Ford after Closing
                                                                                    Renegotiation ofAllied's contracts with Ford
Closing _ JCT obtains lender and investor consent and                               under terms that will result in incremental         Need to clarify whether $20MM is prior to agreed
                   necessary funds, including, without                              earnings of not less than $20MM per annum,          upon rate increases (if so, approximately a 15%
                   limitation, increasing its revolver to $90MM                     assuming current levels of hauled units             rate increase)
                    - Expiration or termination of any applicable                    - Allied So provide permission for JCT to engage   Timeline suggests Allied would allow these
                                                                                                                                                                                                 Case 14-50971-CSS




                       waiting period under HSR                                         in discussions directly with Ford concerning    discussions prior to committed financing
                    - Bankruptcy Court order approving the §363                         modifications of AIIIed's contracts
                       Sale                                                          - Negotiations to be completed before
                    - Settlement and dismissal with prejudice ofali                     September 30,2012
                       claims and counterclaims in lawsuit between
                      Buyer and Allied
Financing • $155.3MM oftack-on JCT senior secured                                   Best-efforts financing expected to be fully         Not dear at this point that Barclays' pre-
                                                                                                                                                                                                 Doc 466-18




commitment notes1                                                                   committed by the APA signing;                       syndication efforts will be successful
                                                                                     - $50MM ABL revolver comparable to existing        If pre-syndication efforts faii, •finandng will not be
                                                                                        ABL terms (undrawn at close)                    fully committed
                                                                                     - $230MM 1st Lien Term Loan; L+875 (1.25%
                                                                                        floor)
                                                                                     - S160MM 2nd Lien Term Loan; L+1375 (1.25%
                                                                                        floor)
Yucaipa • Upon Closing, Buyer would enter into 5-year                               JCT will enter into a 5-year agreement with
                                                                                                                                                                                                 Filed 05/02/20




Consulting consulting agreement with Yucaipa or tts                                 Yucalpa for $1 MM per year for consulting
Agreement affiliates for labor and other consulting services                        services and Board representation
                    - $1 MM payable annually commencing on
                       Closing Date, plus reimbursement of out-of-
                       pocket fees and expenses
                    - Other customary terms and conditions
                       including accelerated payment upon a
                       change of control
                                                                                                                                                                                                 Page 18 of 46




                             Note
                             1 Assumes all Other First Lien Lenders choose Cash Consideration under the S/28/2012 proposal
                                                                                                                                            ^TEpUTMAN
 11                                                                                                                                           SANDERS             ROTHSCHILD
   480086
   28AU9U5t2B12



                              ll Term sheet summary


§363 Sale         CIT to receive cash equal to 57% off its claim                • Cash in an amount of S40MM to repay:                  Not able to allocate sale proceeds in a §363 sale
Consideration                                                                         - Amount of principal and interest outstanding
                  Other First Lien Lenders (all lenders excluding                                                                       Significantly less consideration
                  Black Diamond, Spectrum, Yucalpa and CIT                               under DIP facility as of the Closing Date      - Cash consideration decreased by up to
                  (together the "Major Lenders")) have the choice                     - $20MM in cash in full satisfaction of CIT's        $15MM1
                  to receive either (i) cash equal to 57% of their                       $35MM claim (57% recovery)                        Debt consideration decreased by $75.3MM1
                  claims (the "Cash Consideration') or (ii) Rollover                  - Any amount in excess of the above may be        - Removed non-compete consideration
                  Consideration                                                          distributed under a FOR by Allied to its          ($20MM over 4 years) and management
                                                                                                                                                                                            Case 14-50971-CSS




                  Major Lenders would receive Rollover                                   creditors or'for management severance             severance consideration ($6.5MM)
                  Consideration which includes the following:                            claims as determined by Allied
                                                                                                                                           Equity consideration increased by 6%, but at
                  - Jack Cooper's 12%% Senior Secured Notes                     • $80MM of new 2nd Lien Term Loan to be issued             what appears to be a very high valuation
                     Due 2015 equal to 85% of the principal                          at Closing (excluding OID and ticking fees). See
                                                                                                                                        10.1x enterprise valuation exceeds industry
                    amount of the Rollover Holders' claims under                     appendix A term sheet for additional detail
                                                                                                                                        norms; therefore, equity consideration is likely
                    the First Lien Credit Agreement (requires                   • Non-voting Class C common shares equal to             worth significantly less than $80MM
                    amendment of JCT Indenture)                                      14% of fully diluted JCT shares valued at 580MM    - Class C common shares can be re-purchased
                                                                                                                                                                                            Doc 466-18




                  - Penny warrants to purchase 8.0% of the fully-                    byJCT. See appendix A for term sheet for              for $80MM from Closing until 12/31/13 and for
                     diluted, non-voting common stock JCT                            additional detail                                     $100MM from 1/1/14 until 12/31/14
                  ~ The holders of a majority of the Warrants                         - Implies an enterprise value of$967.1MM or
                                                                                                                                        Estate will need to set aside sufficient cash for
                    would have the right to appoint one person (to                       10.1X2012E PF combined EBITDAof
                                                                                                                                        transaction costs, administrative claims and
                    be mutually agreed upon) to the JCT Board of                         $96.1 MM
                    Directors and ail holders will join existing                                                                        wind-down expenses
                    shareholder agreement                                                                                               Class C Holders able to appoint one Board
                                                                                                                                        member
                  Cash in exchange for entering into mandatory
                  Rollover Holder Restriction Agreement
                                                                                                                                                                                            Filed 05/02/20




                  (discussed in greater detail below)
                  Cash repayment of DIP not to exceed $20MM
                                                                                                                                                                                            Page 19 of 46




                              Note
                              1 Assumes all Other First Lj'en Lendeis choose Cash Conslderatun under the 6/26/2012 proposal
                                                                                                                                            i%OUTMAN
   12                                                                                                                                       FSANDERS             ROTHSCHILD
  480086
  26 August 2012



                                   12 Term sheet summary


Rollover • Lenders who agrse to receive Rollover                        • Not applicable                                    Non-compete payments in the onginal proposal
Holder Consideration are required to agree to a 5-year                                                                      had provided for significant value to tenders
Restriction non-compete; non-solicitation of customers,                                                                     ($20MM on a non-dlscounted basis)
Agreement vendors, and senior employees; and mutual
                 confidentiality and mutual non-disparagement
                 restrictions in North America
                                                                                                                                                                            Case 14-50971-CSS




                   • In return JCT will pay Lenders (on a pro rata
                       basis) an annual amount of $5MM over four
                       years, with the first payment due on the first
                       anniversary of the Closing Date

Mgmt. • Buyer to assume and pay at Closing payment                         No payments to management addressed in the   • Seek clarity as it relates to intentions with
retention obligations up to $6.5MM under existing                          proposal                                        management
payment employment agreements and severance and
                                                                                                                                                                            Doc 466-18




                  bonus plans between Allied and its employses
                  provided such employees agree to perform
                  certain transition sen/ices and agree to
                  customary restrictive covenants

Jack • JCT, Allied, and Yucaipa would motion the court                     Not addressed
Cooper in the Allied-JCT Lawsuit to extend the discovery
Lawsuit deadline until July 31,2012 and would agree to
                 further motion such court to ftirther extend the
                 discovery deadline as necessary to prevent
                                                                                                                                                                            Filed 05/02/20




                 having depositions held while the parties are
                 attempting to consummate the Proposed
                 Transaction
                                                                                                                                                                            Page 20 of 46




                                                                                                                               ^CROUTMAN
  13                                                                                                                            "SANDERS            ROTHSCHILD
 480086
 zsAugust zoil



                                 13 Term sheet summary


HSR • JCT makes reasonable best efforts following                        • Not addressed
Clearance execution of APA to obtain HSR clearance and
                Allied would use reasonable best efforts to make
                filings and respond to requests
                 • Buyer would not be required to take any action
                    (i.e. divestiture, consent decree, openational
                    limitations, etc.) that would be reasonably likely
                                                                                                             Case 14-50971-CSS




                    to have a material adverse impact on the value of
                    Allied, its assets and its operations or the value
                    of JCT's operations post-acquisition

Failure to • If the Buyer fails to close §363 Sale (for any                 Not applicable
close §363 reason other than due to Allied's material breach)
Sale prior within 120 days of entry of Order approving
to target bidding procedures. Major Lenders may elect to
                                                                                                             Doc 466-18




date assume Buyer's rights and obligations under
                  APA and credit bid their claims under the Credit
                  Agreement (the "Backup §363 Sale")

Stock Sale • If Lenders pursue Backup §363 Sale, they would                 Not applicable
Obligation be obligated for a period equal to the shorter of
                  (a) 120 days after such acquisition, (b) dat6
                    when Buyer ceases to pursue HSR Clearance, or
                    (c) date of any final, non-appealable order
                    prohibiting the §363 Sale, to sell their equity
                                                                                                             Filed 05/02/20




                    interest to Buyer for the consideration they would
                    have otherwise received under the Plan (defined
                    below)
                 N APA would contain mutually acceptable terms
                    and conditions including, without limitation,
                    indemnification by the seller of stock in favor of
                    the Buyer
                                                                                                             Page 21 of 46




  14                                                                                         @H ROTHSCHILD
 4600S6
 28 August 2012



                                  14 Term sheet summary

                                                                            ;iatci^oapitiiiisjg,f^o?i^
Lender Plan • Simultaneous with the signing of the APA, Buyer                 Not applicable
Support would sign definitive agreements with Yucaipa,
Agreements Black Diamond, Spectrum and CIT (the "Lender
                 Plan Support Agreements") confirming their
                 agreement to support a plan of reorganization
                 (the "Plan") in which:
                                                                                                                         Case 14-50971-CSS




                      - Yucaipa, Black Diamond and Spectrum would
                         receive th® Rollover Consideration;
                      - CIT would receive the Cash Consideration;
                      - All First Lien Lenders given option to elect
                         Rollover Consideration or Cash
                         Consideration;
                      - Settlement and dismissal with prejudice of ail
                         claims and counterclaims in lawsuit between
                                                                                                                         Doc 466-18




                         Black Diamond / Spectrum and Yucalpa;
                      - Black Diamond and Spectrum shall withdraw
                         their motion to appoint a trustee as of the date
                         of such Lender Plan Support Agreements;
                      - CIT, Black Diamond and Spectrum would
                          retroactively affirm Amendment No. 4 to
                        . Credit Agreement, dated August 21,2009;
                      - Mutual releases of all claims; and
                                                                                                                         Filed 05/02/20




                      - An agreement of each Lender to credit bid its
                         Credit Agreement claims in the event that
                        Yucaipa elects to pursue the Backup §363
                        Sale
                  • Transfee / assignee of any claims held by Major
                     Lenders must agree in writing to be bound by
                     terms of Lender Support Agreements

Transaction          Each party responsible for its own costs                 Not addressed
costs
                                                                                                                         Page 22 of 46




 15                                                                                                      ^H ROTHSCHILD
     26 August 2012



                                  15 Combined capitalization & credit statistics


                                                                                                              As of December 31, 201 ?r
                                                                                            JCT standalone _ ^Adjustment PF Combined PF Leverage

                                  Cash                                                                                 $1.6           $1.6

                                  Debt:
                                  Revolving credit facility (ABL)                                    $13.9           ($13.9)
                                  Existing 12.75% Senior Secured Notes                               157.5           (1S7.5)
                                                                                                                                                                               Case 14-50971-CSS




                                  $50MM ABL revolver
                                  First lien term loan                                                               230,0           230.0                 2.4x
                                  Second lien term toan                                                               160.0          160.0                 4.1x
                                  Unsecured note payable                                                2.1                               2.1              4,1x
                                  Unsecured pension note                                                                                  3.6              4.1x
                                  Total debt                                                        $177.1                          $395.7                 4.1x
                                                                                                                                                                               Doc 466-18




                                  Preferred stock - Series A                                          $1.5            ($1-5)                               4.1X
                                  Preferred stock - Sen'es A                                          37.0            (37.0).                              4.1x
                                  Total debt + preferred stock                                      $215.8                          $395.7                 4.1x



                                  Common equity                                                     $491.4           $80.0          $571.4                10.1X



                                  l%iiiiAiiii3i
                                                                                                               Transaction       Pro forma
                                  LTNI financials and cred'rt statistics ($MM)               JCT standalone     Adjustment      12/31/2012E
                                                                                                                                                                               Filed 05/02/20




Notes                             Adj.Ff2012EEBITDA-                                                 $57.8           $38.3           $96.1
1 Class C non-voting common       Run-rate maintenance capex                                          14.0             (4.0)          10.0
stock of $80MM Issued pursuant    Run-rate cash Interest expense                                      22.8            25.0            47.8
to transaction
                                  Run-rate prefeired cash dividend                                     4.7             (4.7)
2 Based on Barclays pro forma
2012E "financeabls EBITDA."
Assumes JCT FY 2012E EB1TDA       (Total debt + preferred stock) / EBITDA                             3.7x                            4-1x
of $57.8MM •> Allied FY 2012E                                                                                                         4.6x
                                  (Total debt + preferred stock) / (EBITDA - capex)                   4.9x
EBITDAof~$1.0MMplus
synergies af $25.0MM related to   E81TDA / cash interest                                              2.5x                            2.0x
corporate overhead, $10.7MM       EBITDA / (cash interest + preferred cash dividend)                  2.1X                            2.0x
                                                                                                                                                                               Page 23 of 46




from closure of certain Allied    (EBITDA - capex) / cash interest                                     1.9x                           1.8x
terminals and $3.6MM related to
                                  (EBITDA - capex) / (cash interest + pfd. cash dividend)              1.6x                           1.8X
backhaul

                                                                                                                                            ffROUTMAN
     16                                                                                                                                         SANDERS           ROTHSCHILD
480086
28 August 2012



                 16 Next steps


                 Solicit feedback on revised JCT proposal from major first lien lenders


                 Communicate issues with revised proposals to JCT
                                                                                                                   Case 14-50971-CSS




                 In parallel with JCT negotiations, develop credit bid / stand-alone POR with first lien lenders
                                                                                                                   Doc 466-18
                                                                                                                   Filed 05/02/20
                                                                                                                   Page 24 of 46




                                                                                                   1T.R.QUTMAN
4SOOS6
28 August 2012
                                          Case 14-50971-CSS
                                          Doc 466-18
                                          Filed 05/02/20




Appendix A. Debt and equity term sheets
                                          Page 25 of 46
480CB6
28 August 2012                                                                                                                            Appendix A. Debt and equityterm sheets


                           A.i First Lien Term Loan




Issuer                    Jack Cooper Holdings Corp. (°JCT")
Facilities                $230.0 million 1st Lien Term Loan B (the TLB")
Assumed Ratings            Unrated
                                                                                                                                                                                             Case 14-50971-CSS




Tenor                     4 years
Use of Proceeds To fund the acquisition, refinance existing 12.75% Senior Secured Notes due 2015 and Series A and Series B Preferred Stock, pay related fees and
                          expenses and general corporate purposes

Applicable Margin         L+875
OID                       98
LIBOR Floor                1.25%
                                                                                                                                                                                             Doc 466-18




Security • Perfected first priority security interest in substantially all assets of the Borrower and its subsidiaries (including a piedge of all stock in domestic
                               subsidiaries an d 65% of stock in foreign subsidiaries) except for the ABL Collateral
                          • Perfected second priority security Interest in ABL Collateral
Guarantees                All of the existing and future domestic restricted subsidiaries
Ranking                   Paripassu with all existing and future indebtedness and senior to all existing and future subordinated indebtedness
Optional Prepayments 101 soft call for the first 1 2 months
TLB Amortization          1 % per annum; bullet at mahirity
                                                                                                                                                                                             Filed 05/02/20




Mandatory                 Customary for facilities of this typa including prepaymerts from excess cash flow, asset sale and debt issuance proceeds
Prepayments
Financial Covenants Maximum leverage, minimum interest coverage, minimum liquidity, maximum capital expenditures and others TBD
Negative Covenants        Customary for facilities of this type including limitations on indebtedness, liens, asset sales, investments, restricted paym ents, transactions with
                          affiliates, etc.
Flex                      TBD
Ticking Fee               50 bps per annum on aggregate commitment amount for days 0-60 upon signing the Commitment Papers; 100 bps thereafter
                                                                                                                                                                                             Page 26 of 46




Conditions to Closing     Customary for facilities of this type, including, without limitation, revised contracts with Ford for terminals currently operated by Allied that will result in
                          incremental earnings of not less than $20,000,000 per annum, assuming current levels of hauled units


                                                                                                                                             i'CR.OUTMAN
19                                                                                                                                           FSANDE&S              ROTHSCHILD
  ABOoas
  28 August 2012                                                                                                                          Appendix A. Debt and equity term sheets


                                 A. 2 Second Lien Term Loan



Issuer                      Jack Cooper Holdings Corp. ("JCT°)
FacilEties                  $160.0 million 2nd Lien Term Loan (the "2TL") ($80 million to be distributed to Allied Creditors)
Assumed Ratings             Unrated
Tenor                       5 years
                                                                                                                                                                                    Case 14-50971-CSS




Use of Proceeds To fund the acquisition, refinance existing 12.75% Senior Secured Notes due 2015 and Series A and Series B Preferred Stock, pay related fees and
                         expenses and general corporate purposes
Applicable Margin           L+1375
OID                         98
LIBOR Floor                 1.25%
Security • Perfected second priority security interest in substantially all assets of the Borrower and its subsidiaries (including a pledge of all stock in domestic
                             subsidiaries and 65% of stock in foreign subsidiaries) except for the ABL Collateral
                                                                                                                                                                                    Doc 466-18




                            • Perfected third priority security interest In ABL Collateral
Guarantees                  All of the existing and future domestic restricted subsidiaries
Ranking                     Paripassu with ail existing and future senior indebtedness and senior to all existing and future subordinated indebtedness
Optional Prepayments        • NC-1,103, 102,101, par
                            • In year one, JCT can repay the 2TL with proceeds from an equity raise up to 25% of the amount of 2TL outstanding at a call price of 103
AmortizaUon Bullet at maturity
                                                                                                                                                                                    Filed 05/02/20




Mandatory                   Customary for facilities of this type including p repayments from excess cash flow, asset sale and debt issuance proceeds
Prepayments
Financial Covenants         None

Negath/e Covenants          Customary forfacilittes of this type including limitations on indebtedness, liens, asset sales, investments, restricted payments, transactions with
                            affiliates, etc.
Flex                        TBD
Ticking Fee                 50 bps per annum on aggregate commitment amount for days 0-60 upon signing the Commitment Papers; 100 bps thereafter
                                                                                                                                                                                    Page 27 of 46




Conditions to Closing Customaryfor facilities of this type, including, m'thout lim'rtation, revised contracts with Ford for terminals currently operated by



                                                                                                                                              iTJtouiMAN
  20                                                                                                                                            SAJrfDERS         ROTHSCHILD
  4S0086
  28 August 2012
                                                                                                                                       Appendix A. Debt and equity term sheets


                                A. 3 Class C Non-Voting Common Stock



Issuer                      Jack Cooper Holdings Corp. ("JCT")
Size / Security Class C Non Voting Common Stock ("the "Class C Stock") issued to Allied equal to 14.0% of the outstanding common shares; number of shares based
                          on 1,295,204 fully diluted shares outstanding, comprised of 800,810 Class A shares; 335,864 Class B shares; 116,408 warrant shares (Class B);and
                          42,122 option shares (Class B)
                                                                                                                                                                                      Case 14-50971-CSS




Ranking In the event of liquidation, the holders of shares of common stock (including holders of the Class C Stock, "Class C Holders")) are entitled to receive all
                         assets of JCT available for distribution to Class A and Class B shareholders, subject to the rights and preferences of any then outstanding shares of
                          preferred stock
Dividends Subjectto the rights and privileges of any then outstanding shares of preferred stock and any restrictions under JCTs indebtedness, dividends may be
                            declared and paid on the Class C Stock from lawfully available -funds as and when determined by the Board of Directors. Class C shares will be entitled
                            to receive dividends to the same extent as Class A and Class B shall receive dividends
Optional Redemption         The Class C Stock shall be redeemabte by JCT at JCT's option in accordance with the schedule set forth below:
                                                                                                                                                                                      Doc 466-18




                            • From the time of Closing to Decembers'!, 2013.............$80 million

                            • On or after January 1,2014 to December 31, 2014.........$100 million

JCT Sale In the event of a sale of JCT or substantially all of JCTs assets ("JCT Sale") or a merger or similar consolidation resulting in a change of control, the
                          C!ass C Holders will share with Class A and Class B shareholders, pro-rata, in JCT Sale considera-tlon available to common shareholders in
                         accordance with the Holders' economic ownership of JCT

Transfer Rights             Customary restrictions on the transfer of the Class C Stock In accordance with the existing stockholders' agreement
Voting Rights Class C Holders shall have no voting power on or any right to participate in any proceedings in which JCT or its stockholders take action except that
                         JCT may not modify the rights of the Class C shares without the consent of the holders of a majority of such Class C shares; provided, that Class C
                                                                                                                                                                                      Filed 05/02/20




                         Holder's shall have the right to vote following the occurrence of a public registered offering by JCT of any common stock on the same basis as
                         purchasers of JCTs common stock pursuant to such public registered offering; provided further, that T. Michael Riggs and his family members and
                         trusts shall have super-majority voting rights with respect to any common stock held by them to ensure their holding in the aggregate a majority of all
                         voting rights of the common stock of JCT following the occurrence of such public registered offering

Stock Splits, Dividends     If JCT shall in any manner subdivide (by stock split, dividend or otherwise) or combine ths outstanding shares of Class A, Class B or Class C shares,
or Combinations             the shares of each class shall be subdivided or combined to the same extent

Board Member                Class C Holders shall have the right to appoint one (1) Member to the Board of Directors
                                                                                                                                                                                      Page 28 of 46




                                                                                                                                           ^TKOUTMAN
  21                                                                                                                                       rSANDERS            ROTHSCHILD
               Case 14-50971-CSS   Doc 466-18   Filed 05/02/20   Page 29 of 46




                                                                       Appendix B. Proposed JCT timeline
ZBAugutlZOIZ
480086
4B0086
26 August Z01Z
                                                                                                                                                                                        Appendix B. Proposed JCTtimeline


                                                         B.l Proposed JCT timeline

                •M"          •T-      •w        • -T.' "••F                  -.;5:- ' M—..:T^',.' :-W^.'- T.,... F           .^:S-":;..;M-i_:-' .T'-": )H -•; ^T:"'."F'                        '.s
      s.

                                         1        .2.         3                                                              • .i/y?-":;' •':;ik.\.....;i'2'::::-^3^.'.',- 4:.'.'":5

      :5'                    ,7-.        8        ' .9-:                     .•••2-illil..; .?4 ^::i:;',-.\6-:''<_:;7        y :tj'ssss.. :^gZ ^o' y-^- •^12                                  •; -t;,1;' ,'S "••6;,-": .7-. '•.•8.
                  6 ;                                        .10
     12      ... 13 . • .   .14- . -.15          .16.      • -17               9 ' ••W::. W ''•"12';, 13;-,' ,.-14.          ;^: ;3W;-t^5 - .^ie.v'^-17. r:'is ie; - •': is                   "•It-'SSi&r .•• •13, , •14,'. ;.-re, .16
                            2.1 '•   '•.'22                ' .24                                                                                                                               \8 ^ tEJ'-'. ;'2Q' ^.'.2i,^S:-~".23
     IS.-:    ...20.                          - .' 2.S                       ':16.,'. : I?; ' -W ;'4&; .,20'^;..;2l;         '^^^.•^:^W^'\^.::-2S'^-?
     26       ,27 :.',.28'           -.29        ;-.3C! - ;.,31              \'23 : -:,,24--- ;%^.'^26:;.-.'.?27//;'::2&     .';. '•.28-.': :.'y2c! ":^36»,;.''M';^ \;\^ •^'''                ;35.''^.28-..'::y. '•'• 2S-'" •-29 , 30

                                                                             -.30 '.:": '.:.•'-.'.•<.Y".'. "..-.: ^;.:';1
                                                                                                                                                                                                                                         Case 14-50971-CSS




  Week(s)of:                                         Bankruptcy / §363 Sale Process                                                        Financing Process

  August 20-August 27                                • Transaction overview / financing terms provided to JCT and Allied                          Begin drafting Confidential Information Memorandum (CIM) and
                                                             (by August 24th) Allied to begin reverse due diligence on JCT                        Lenders' Presentation (LP)
                                                                                                                                                  Continue due diligence on JCT and Allied

  September 3                                        • Negotiate key transaction terms                                                            Finalize CtM, LP and due diligence
                                                                                                                                                                                                                                         Doc 466-18




  September 10                                       • Reach agreement with Allied on key transaction terms and begin                             Distribute preliminary information to select group of key investors
                                                         drafting Asset Purchase Agreement (APA) and Bid Procedures (by                           Begin drafting commitment papers and term sheets
                                                             Sept. 14th)
  September 17                                       • Finalize Allied due diligence an JCT / Transaction                                         1-on-1 meetings with key investors
                                                     • Finalize APA and bid procedures                                                            Finalize commitment papers and term sheets
                                                                                                                                                 Begin drafting Credit Agreement (CA)
  September 24                                       • JCT and Allied sign APA (by September 30th)                                               Receive commitments from key investors
                                                     • Filing of §363 sale motion and APA                                                        Barclays and investors enter into commitment letters for debt
                                                                                                                                                                                                                                         Filed 05/02/20




                                                                                                                                                 Continue drafting CA
  October 1                                          • Hearing on Bid Procedures                                                                  Bank meeting
                                                                                                                                                 Syndication in process, respond to lenders Q&A
                                                                                                                                                 Continue drafting CA
  Octobers                                           • Bankruptcy Court approves §3S3 Bid Procedures (by October 9th if                          Lenders' commitments due
                                                             not approved day of Hearing)                                                        Finalize CA and distribute for lender review

  October 15-                                        • Due diligence period for other potential bidders
  November 12                                       • §363 sale auction / Bankruptcy Court approval (by November 15th)
                                                                                                                                                                                                                                         Page 30 of 46




  November 19                                       • Closing of sale including distribution of cash, equity and 2nd Lien                        Bring down due diiigence call
                                                             Term Loan to Allied                                                                 Sign Credit Agreement / close and fund



                                                                                                                                                                                       ST^OIJTMAN           ROTHSCHILD
23                                                                                                                                                                                       SANSERS
     Case 14-50971-CSS               Doc 466-18          Filed 05/02/20          Page 31 of 46




                                                                CONFroENTlAL
                                                FOR DISCUSSION PURPOSES ONLY




August 23,2012


Mr. Stephen Antinelli
Rothschild be.
1251 Avenue of the Americas
51st Floor
New York, NY 10020

Re: Jack Cooper Transaction Procosal

Dear Steve:


       We are pleased to present for your consideration the followmg non-binciing proposal (the
"Proposal") regarding the transaction described in this letter (the "Transaction");

        I. Summary of Transaction,

        (a) Jack Cooper Holdings Corp. and certain of its affiliates (collectively, "Jack
Cooper") would execute and deliver an asset purchase agreement (the "APA") pursuant to which
Jack Cooper would, subject to the conditions set forth therein, acquire substantially all of the
assets of Allied Systems Holdings (the "Company") (the "Purchased Assets"), free and dear of
all liens, claims, security interests and other encumbrances, pursuant to Section 363 of the
Bankruptcy Code ("'Section 363"').


       (b) The aggregate purchase price for the Purchased Assets (the "Purchase Price")
would be an amount equal to (I) $40,000,000 of cash, plus (ii) $80,000,000 in principal amount
of Second Lien Term Loans, plus (iu) 14% ofNon-voting Common Stock in the pro forma Jack
Cooper with a value we believe is equal to $80,000,000, plus (rv) the Assumed Liability Amount
(each of the foregoing is described in a summary of the Transaction including the term sheets set
forth in Exhibit A).

        (c) In addition. Jack Cooper will, upon closing of the TraHsaction, be vrilling to enter
into a five year consulting agreement with Yucaipa for services and Board of Directors
representation,

        2. Defuutive Aereement. In conjutiction with the completion of Jack Cooper's due
diligence review of the Company described herein, the parties hereto shall negotiate the terms of
the APA- The APA will contain terms consistent with the terms of Exhibit A and will contain




                                                                                                    .^
   Case 14-50971-CSS                 Doc 466-18           Filed 05/02/20          Page 32 of 46




                                                                 CONFIDENTIAL
                                                 FOR DISCUSSION PURPOSES ONLY

other mutually satisfactory covenants, representations and warranties, closing conditions and
other terms customary for transactions of this nature. Without limiting the foregoing, the APA
will contain customary Section 363 sale provisions, including bidding and auction procedures
and deal protection provisions, with it being understood that all such btddingi auction and deal
protection provisions shall be approved by the Bankruptey Court. Jack Cooper is prepared to
devote the resources necessary to execute and deliver the APA on aa expedited basis and would
propose completion of the APA and bidding procedures by September 30, 2012.

        3. Due Diligence. Jack Cooper and its representatives will expeditiously complete
its financial and legal due diligence review of the Company (mcluding a business, iinancial and
legal review). The Company shall grant to Jack Cooper and its representatives, including
Barclays and its counsel, access to the personnel,, properties, books, records, customers, suppliers
and other business relations of the Company for purposes of completing its due diligence review.

        4. Fmancing. Barclays has proposed fmancing for the Transaction, which will be
comprised of a $230,000,000 F'ust Lien Term Loan aad a $ 160,000,000 Second Lien Term Loan
(collec-tively, the "Term Loans"). Barclays Js in the process of contpletiag fmancial and legat
due diligence on both Jack Cooper and the Company. Barclays has retained Skadden Arps as
counsel and is commencing the preparation of marketing materials and the drafting of
commitment letters and documentation to finance the Transaction. Once the Company and Jack
Cooper have reached an agreement m principle on the material terms of the Transaction,
Barclays will commence marketing of the Term Loans to mvestors, Barclays estimates it will
need two weeks to market the Term Loans in order to be in a position to provide a financing
commitment. Assuming the Temi Loans are successfully marketed on terms that Jack Cooper
can agree to and a commitment for such financmg is entered into between Jack Cooper and
Barclays, Jack Cooper can enter into die APA without any financing conditions.

        5, Contracts with Ford Motor Company, A key condition to the Financing and the
closing under fee APA will include a renegotiation of the terms of the Company's contracts with
Ford Motor Company ("Ford") under terms which will result in incremental earnings of not less
than $20,000,000 per annum, assuuung current levels of hauled units. To effectuate fhis on an
eiqiedited basis (i.e, 3-4 weeks) we would propose that the Company provide pemussion to Jack
Cooper to engage in discussions with Ford concerning modification of the Company's contracts
in connection with the Transaction so that negotiations can be completed before September 30,
2012.

       6, Thnine. Based upon our review of the Company's operating perfomiance, the
Company's EBFTDA has deteriorated significantly over the Januaiy to June 2012 time period as
compared to its performance for the August to November 201 I time period, Accordmgly, we
believe it is important far both parties to move forward expeditiously in order to avoid further
deterioration. We believs that if the parties and the creditor constituencies of the Company can
reach an agreement in principle by September 14, 2012' and an APA can be completed by
September 30, 2012, Barclays can complete its marketing process by the same date, and the
Company can be in a position to file a motion approving the bidding procedures by the beginning
of October, with a proposed hearing date for Bankruptcy Court approval of the APA by no later
than November 15,2012 and a clositig immediately thereafter.




                                                                                                   «/^-^-
    Case 14-50971-CSS                Doc 466-18          Filed 05/02/20        Page 33 of 46




                                                                          CONFIDENTIAL
                                                FOR DISCUSSION PURPOSES ONLY

        7. Bindine Effect. This Proposal is not intended to be, and shall not constitute, a
binding or enforceable agreement between the parties hereto or commitment of any kind; HO
legal or equitable rights, responsibilities or duties are created by this Proposal; and nothing
herein shall obligate Jack Cooper or the Company to enter into any agreement for any transaction
or other purpose.

       We look forward to working with you and the Company on the Transaction and would
propose that you share this confidential Proposal with the Company's Board and its first lien
lenders that are subject to non-disclosure agreements.




                  -3
       T. Mike Riggs

       Chairman, Jack Cooper Holdings Corp.




       ec: Mark Shapiro
           Barclays
Case 14-50971-CSS   Doc 466-18         Filed 05/02/20   Page 34 of 46




                       EXHIBIT A

                    Transaction Proposal

                       See attached.




                                                                  g~^3-/
                                     Confidential

^ BARCIAYS
                                                        Case 14-50971-CSS




  Project Journey
                                                        Doc 466-18




  Transaction Proposal
  August 23, 2012
                                                        Filed 05/02/20
                                                        Page 35 of 46




                         For Discussion Purposes Only
                                                                                                                                               Confidential
Preliminary Transaction Overview
                                                              Transaction Summary
    Jack Cooper ('JC") purchases substantially all the assets of Allied for $200.0mm of total consideration, comprised of a combination of$40.0mm in
    cash and $80.0mm principal amount of 2nd Lien Term Loan and $80.0mm in non-votlng common equity equal to 14% of the common equity
    JC raises $310.0mm in new money with the proceeds used to refinance existing Jack Cooper senior secured notes, redeem Jack Cooper Series A and
    B preferred stock, provide cash consideration to Allied creditors and pay transaction fees and expenses
    Pro-forma capital structure consists of the following:
    ^ $50.0mm ABL Revolver: comparable to existing ABL terms
    > $230.0mm 1s* Lien Tenn Loan: L + 875(1 .25% floor)
    > $160.0mm 211d Lien Term Loan: L + 1375 (1.25% floor), of which $80,0mm is issued to Allied creditors
                                                                                                                                                                            Case 14-50971-CSS




    > $80.Omm Non-voting Common Equity: issued as consideration for Allied creditors

                          363 Sale Proposal                                                                       Sources & Uses
363 Sale Consideration
                                                                                      ($ in millions)
• Cash in an amount of $40.0mm to repay (in such order of priority):                  Sources
    1. The amount outstanding under the DIP Facility as of the Closing                 First Lien Term Loan                                                       $230.0
          Date for principal and interest in full satisfaction thereof                 Second Lien Term Loan (New Money)                                            80.0
                                                                                                                                                                            Doc 466-18




    ii. Up to $20.0mm of the outstanding CIT loan in full satisfaction                 Second Lien Term Loan (Take Back)                                            80.0
         thereof, based on 57% of the outstanding balance of$35mm                      Non-Voting Common Equity                                                     80.0
    iii. Any amount in excess of (i) and (ii) may be distributed under a Plan
                                                                                      Total                                                                       $470.0
          of Reorganization by Allied to its creditors or for claims of
          management severance as Allied shall determine                               Uses
" New 2nd Lien Term Loan on terms identical to the New 2nd Lien Term                   Repay JC Revolving Credit Facility (ABL)                                    $13.9
    Loan to be issued by JC in the principal amount at closing of$8(}.0mm              Repay JC Existing 12.75% Sen. See. Notes due 2015                           157.5
    (excluding OID and ticking fee)                                                   Redeem JC Series A & B Preferred11'                                           44.3
                                                                                                                                                                            Filed 05/02/20




• Non-voting Class C common shares equal to 14% of the fully diluted                  Debt/ Equity Consideration to Allied Creditors                               160.0
    shares of Jack Cooper with a value of $80.0mm                                     Cash Consideration to Allied Creditors                                        40.0
Assumed Liabilities                                                                   Cost of JC Make Whole / Defeasance Fee(2)                                     27.8

• Assumption of Altied's liability for past-due amounts to the Central                01 D, Fees and Expenses                                                       25.0
                                                                                      Balance Sheet Cash                                                              1.6
    States Pension Fund in an amount not to exceed $4.0mm as of the
    Closing Date                                                                      Total                                                                       $470:0
Yucaipa Consulting Agreement
• JC will enter into a 5-year consulting agreement with Yucaipa and pay
                                                                                                                                                                            Page 36 of 46




    $1 mm per year for consulting services and Board representation
   Assumes a premium of 15%.
                                                           t, which is currently estimated as the maximum amount payable. Company intends to seek to pay a lower premium.




f BARCIAYS                                                                                                             For Discussion Purposes Only
                                                                                                                                  Confidential
Illustrative Refinancing Proposal (cont'd)
                                                Capitalization and Pro Forma Leverage
                  ($ in millions)                                                 As of          Trans            PF               PF
                                                                              12/31/2012E                    12/31/2012E          Lev
                  Cash                                                                  0.6
                                                                                                  M 1.6                1,6

                  Debt
                    Revolving Credit Facility (ABL)                                    13.9       (13.9)               0,0           O.Ox
                    12.75% Sen. Sec. Notes due 2015                                  157.5       (157.5)               0.0           O.Ox
                  $50mm ABL Revolver                                                    0.0         0.0               0.0            O.Ox
                  First Lien Term Loan                                                  0.0       230.0             230.0            2.4x
                  Second Lien Term Loan                                                 0.0       160.0             160.0            4.1 x
                                                                                                                                                             Case 14-50971-CSS




                  Unsecured Note Payable                                                2.1         0.0               2.1            4.1x
                  Unsecured Pension Note                                                3.6         0.0               3.6            4.1x
                       Total Debt                                                    177.0        218.6             395.7            4.1x

                  Preferred Stock - Series A                                           1.5         (1.5)              0.0            4.1x
                  Preferred Stock - Series B                                          37.0        (37:°>              0.0            4.1x
                  Total Debt + Preferred                                             215.5        180.1             395.7            4.1x
                                                                                                                                                             Doc 466-18




                  Non-Voting Common Equity                                              0.0        80.0              80.0

                                                                   Credit Statistics
                  ($ in millions)                                                 As of          Trans           PF
                  LTM Financiats and Credit Statistics                         12/31/2012E        AdJ        12/31/2012E
                  Acfj'FY2012EEBITDAW~                                                 57.8        38,3              96.1
                   Run-Rate Maintenance Capex                                          14.0         (4.0)            10.0
                                                                                                                                                             Filed 05/02/20




                  Run-Rate Cash Interest Expense                                       22.8        25.0              47.9
                  Run-Rate Preferred Cash Dividend                                      4.7         (4.7)              0.0


                  Total Debt+Pref./ EBITDA                                              3.7x                          4.1x
                  Totai Debt + Pref. / (EBITDA - Capex)                                4.9x                           4.6x
                   EBITDA/Cashlnt                                                      2.5x                           2.0x
                  EBITDA / Cash Int. + Pref. Cash Div.                                 2.1x                           2.0x
                  (EBITDA - Capex) / Cash Int.                                          1.9x                          1.8x
                  (EBITDA - Capex) / Cash Int. + Pref. Cash Div.                        1.6x                          1-8x
                                                                                                                                                             Page 37 of 46




1. Based on Barclays preliminary analysis of prv forma FY201Z£'finanwabl6EBnDA.' AssumesJCfinanceabteFy2012EEBITDAofSS7.8mmplusAIKedFY2012EEBITDAof-S1.0mm
    p/us the following synergies: 125.0mm related to corporate overhead, $10.7mm from closure of certain Allied terminals and $3.6mm /e/atecf to bac?aul.



•j* BARCLAYS                                                                                                 For Discussion Purposes Only
                                                                                                                                      Confidential
1st Lien Term Loan
                                                                  Illustrative Terms
Issuer                    Jack Cooper Holdings Corp. (the "Company")

Facilities                $230.0 million 1s' Lien Term Loan B (the "TLB")

Assumed Ratings           Un rated

Tenor                     4 years

Use of Proceeds           To fund the acquisition, refinance existing 12.75% Senior Secured Notes due 2015 and Series A and Series B Preferred Stock,
                          pay related fees and expenses and general corporate purposes
                                                                                                                                                                  Case 14-50971-CSS




Applicable Margin         L+875

0/D                       98

UBOR Floor                1.25%

Security                   » Perfected first priority security interest in substantially all assets of the Borrower and its subsidiaries (including a pledge of
                             all stock in domestic subsidiarie$ and 65% of stock in foreign subsidiaries) except for the ABL Collateral
                                                                                                                                                                  Doc 466-18




                           • Perfected second priority security interest in ABL Collateral

Guarantees                All of the existing and future domestic restricted subsidiaries

Ranking                   Pan passu with all existing and future indebtedness and senior to all existing and future subordinated indebtedness

Optional Prepayments      101 soft call for the first 12 months

TLB Amortization          1% per annum; bullet at maturity
                                                                                                                                                                  Filed 05/02/20




Mandatory Prepayments Customary for facilitres of this type including prepayments from excess cash flow, asset sale and debt issuance proceeds

Financial Covenants       Maximum leverage, minimum interest coverage, minimum liquidity, maximuim capital expenditures and others TBD

Negative Covenants        Customary for facilities of this type including limitations on indebtedness, liens, asset sales, investments, restricted payments,
                          transactions with affiliates, etc.

Flex                      TBD

Ticking Fee               50 bps per annum on aggregate commitment amount for days 0-60 upon signing tfie Commitment Papers; 100 bps thereafter
                                                                                                                                                                  Page 38 of 46




Conditions to Closing     Customary for facilities of this type, including, without limitation, revised contracts with Ford for terminals currently operated by
                          Allied that will result in incremental earnings of not less than $20,000,000 per annum, assuming current levels of hauled units




<f BARC1AYS                                                                                                     For Discussion Purposes Only
                                                                                                                                      Confidential
2nd Lien Term Loan
                                                                   Illustrative Terms
Issuer                     Jack Cooper Holdings Corp. (the "Company")

FacHltlss                   $160.0 million 2nd Lien Term Loan (the "2TL") ($80 million to be distributed to Allied Creditors)

Assumed Ratings             Un rated

Tenor                      5 years

Use of Proceeds            To fund the acquisition, refinance existing 12.75% Senior Secured Notes due 2015 and Series A and Series B Preferred Stock,
                           pay related fees and expenses and general corporate purposes

Applhahle Margin            L+1375
                                                                                                                                                                  Case 14-50971-CSS




OID                        98
LIBOR Floor                 1.25%

Security                     • Perfected second priority security interest in substantially all assets of the Borrower and its subsidiaries (including a pledge
                               of all stock in domestic subsidiaries and 65% of stock in foreign subsidiaries) except for the ABL Collateral
                             • Perfected third priority security interest in ABL Collateral
                                                                                                                                                                  Doc 466-18




Guarantees                 All of the existing and future domestic restricted subsidiaries

Ranking                    Paripassuwith all existing and future senior indebtedness and senior to all existing and future subordinated indebtedness

Optional Prepayments         • NC-1,103,102,101, par
                            • In y&ar one, the Company can repay the 2TL with proceeds from an equity raise up to 25% of the amount of2TL outstanding
                              at a call price of 1 Q3
Amortization               Bullet at maturity
                                                                                                                                                                  Filed 05/02/20




Mandatory Prepayments Customary for facilities of this type including prepayments from excess cash flow, asset sale and debt issuance proceeds

Financial Covenants        None

Negative Covenants         Customary for facilities of this type including limitations on indebtedness, liens, asset sales, investments, restricted payments,
                           transactions with affiliates, etc.

Flex                       TBD
Ticking Fee                50 bps per annum on aggregate commitment amount for days 0-60 upon signing the Commitment Papers; 100 bps thereafter
                                                                                                                                                                  Page 39 of 46




Conditions to Closing Customary for facilities of this type, including, without limitation, revised contracts with Ford for terminals currently operated by
                           Allied that will result in incremental earnings of not less than $20,000,000 per annum, assuming current levels of hauled units



^ BARCIAYS                                                                                                       For Discussion Purposes Only
                                                                                                                                  Confidential
Class C Non-Voting Common Stock
                                                                illustrative Terms
Issuer                    Jack Cooper Holdings Corp. (the "Company")
Size / Security           Class C Non-Voting Common Stock ("the "Class C Stock"), issued to Allied Systems Holdings ("Allied"), equal to 14.0% of the
                          outstanding common shares; number of shares based on 1,295,204fulty diluted shares outstanding, comprised of 800,810
                          Class A shares; 335,864 Class B shares; 1-(6,408 warrant shares (Class B); and 42,122 option shares (Class B)
Ranking                   in the event of liquidation, the holders of shares of common stock (including holders of the Class C Stock, "Class C Holders"))
                          are entitled to receive all assets of the Company available for distribution to Class A and Class B shareholders, subject to the
                          rights and preferences of any then outstanding shares of preferred stock
Dividends                 Subject to the 'rights and privileges of any ften outstanding shares of preferred stock and any restrictions under the Company's
                                                                                                                                                               Case 14-50971-CSS




                          indebtedness, dividends may be declared and paid on the Class C Stock from lawfully available funds as and when determined
                          by the Board of Directors. Class C shares will be entitled to receive dividends to the same extent as Class A and Class B shall
                          receive dividends
Optional Redemption       The Class C Stock shall be redeemable by the Company at the Company's option in accordance with the schedule set forth
                          below:
                          " From the time of Closing to December31,2013............. $80 million
                                                                                                                                                               Doc 466-18




                          • On or after January 1,2014 to December 31, 2014.........$100 million

Company Safe              In the event of a sale of the Company or substantially all of the Company's assets f Company Sale") or a merger or similar
                          consolidation resulting in a change of control, the Class C Holders will share with Class A and Class B shareholders, pro-rata, in
                          the Company Sale consideration available to common shareholders in accordance with the Holders' economic ownership of the
                          Company
Transfer Rights           Customary restrictions on the transfer of the Class C Stock in accordance with the existing stockholders' agreement
Voting Rights             Class C Holders shall have no voting power on or any right to participate in any proceedings in which the Company or its
                                                                                                                                                               Filed 05/02/20




                          stockholders take action except that the Company may not modify the rights of the Class C shares without the consent of the
                          holders of a majority of such Class C shares; provided, that Class C Holders shall have the right to vote following the
                          occurrence of a public registered offering by the Company of any common stock on the same basis as purchasers of the
                          Company's common stock pursuant to such public registered offering; provided further, that T. Michael Riggs and his family
                          members and trusts shall have super-majority voting rights with respect to any common stock held by them to ensure their
                          holding in the aggregate a majority of all voting rights of the common stock of the Company following the occurrence of such
                          public registered offering
Stock Splits, Dividends   If the Company shall in any manner subdivide (by stock split, dividend or otherwise) or combine the outstanding shares of Class
                                                                                                                                                               Page 40 of 46




or Combinations           A, Class B or Class C shares, the shares of each class shall be subdivided or combined to the same extent

Board Member              Class C Holders shall have the right to appoint one (1) Member to the Board of Directors



<J» BARCIAYS                                                                                                 For Discussion Purposes Only
                                                                                                                                                                                                                                                            Confidential
Proposed Timeline
                •:iI^i^tUs|us^2Q^JK^
                :S'M'T;W;TiF-S?
                                1 ; 2          3 . 4
                                                                                                                                                      ..l.l-.tj
                  5 ( 6 ; 7 : S ; 9 ;. 10 ; 11                          2 <B3^. 4 ; 5                       '6Lr7T8! rl7'^jii"9"i"io Fn                                                    12'] 13 i
                                                                                                                          'VTc f I^'T'^ 'f'l ,<"7'i~^s":
                :1:P-13Tl4Tl5" f-16Tl7 FlS ) I 9 J.10 1 11J.t2
                [^j^.t?iT^l^i^?^ij ^j-"i^]^i^-i~--i.—.-i L?ij^^Ei^i^i2?3^7j l^uii^ljLfetiiii4]                                                                                                                                                                                       Bank
                J"26"|l27't28"|'29"|l30"|"311'r I ^J24'|'25|26~|27i28J'29'] |"28J29't"iot3r|1-~-^--J f"25'J^6"fi7"|'28"fS1l3Ql"~|                                                                                                                                                    Holiday
                                  .*» .•..<-»..<.—.-.••>. .t^...— ^...1; -l.l.-t— ),^, ,—- „;., ,.—uml.—»,—»i.«,,.. ^.^T_».Js.,-«M,.1 h , ^^..fjs^^ . _.?n-<«<-J.n.-r.'...<;n"._tf..£l<u— , ..lnA..>—,-.Jf •<i|i—••n(..lrf—i-«i-^.^.,-t^,,u,;1|—^.^^^t.^.>.T..^<.^.^—-t.,i*-^ -.—;




Week(s) of:    Bankruptcy / 363 Sale Process                                                                   Financing Process
August 20-     • Transaction overview / financing terms provided to                                            • Begin drafting Confidentia! Information Memorandum (CIM) and Lenders' Presentation (LP)
                                                                                                                                                                                                                                                                                               Case 14-50971-CSS




August 27         JC and Allied (by August 24th)                                                               • Continue due diligence on JC and Allied
               • Ailied to begin reverse due diligence on JC

September 3    • Negotiate key transaction terms                                                               • Finalize CIM, LP and due diligence

September 10   • Reach agreement with Allied on key transaction     • Distribute preliminary information to select group of key investors
                  terms and begin drafting Asset Purchase Agreement " Begin drafting commitment papers and term sheets
                  (APA) and Bid Procedures (by September 14th)
               • Finalize Allied due diligence on JC /Transaction                                              • 1-on-1 meetings with key investors
                                                                                                                                                                                                                                                                                               Doc 466-18




September 17
               • Finaiize APA and bid procedures                                                               • Finalize commitment papers and term sheets
                                                                                                               • Begin drafting Credit Agreement (CA)
SBptember24    • JC and Allied sign APA (by September 30th)                                                    • Receive commitments from key investors
               • Filing of 363 sale motion and APA                                                             • Barclays and Investors enter into commitment letters for debt
                                                                                                               • Continue drafting CA
October 1      • Hearing an Bid Procedures                                                                     • Bank msefing
                                                                                                               • Syndication in process, respond to lenders Q&A
                                                                                                               • Continue drafting CA
                                                                                                                                                                                                                                                                                               Filed 05/02/20




October S      • Bankruptcy Court approves 363 Bid Procedures (by                                              • Lenders' commitments due
                  October 9?1 if not approved day of Hearing)                                                  • Finalize CA and disiribute for lender review

October 15-    " Due diligence period for other potential bidders
November 12       363 sale auction / Bankruptcy Court approval (by
                  November 15th)

November 19 •     Closing of sale Including distribution of cash, equity                                       • Bring down due diligence call
                  and 2"d Lien Term Loan to Allied                                                             N Sign Credit Agreement / close and fund
                                                                                                                                                                                                                                                                                               Page 41 of 46




^ BARCLAYS                                                                                                                                                                                                     For Discussion Purposes Only
                                                                                                                                                                         Confidential
Disclaimer
This document has been prepared by Barclays Cap'rtal Inc. ("Barclays") for information purposes only. This document is an indicatvesurnmary of the terms and conditions of financial
instrument or transaction described herein and may be amended, superseded or replaced by subsequent summaries. The final terms and condittons of the transaciion will be set out in full in
the applicable offering document(s) or binding transaction document(s).

This document shall not constitute any commitment to provide services in connection with ths transaction described herein or an underwriting commitment, an offer of financing, an offer to
sell, or the solicitation of an offer to buy any financial instruments described herein, which in each case shall be subject to Barclays' internal approvals. No transaction or services related
thereto is contemplated without Barclays' subsequent formal agreement Barclays is not acting as a fidudary. Accordingly you must Independently determine, with your own advisors, the
appropriatensss for you of the fransacUon or financing before investing or transacting. Barclays accepts no liability whatsoever for any consequential losses arising from the use of this
document or reliance on th6 information contained herein,

Barclays does not guarantee the accuracy or complateness of information which is contained 1n this document and which is stated to have been obtained from or is based upon trade and
statistical services or other third party sources. Any data on past psrformance, modeling or back-testing contained herein is no indication as to future performance. No representation is made
as to ths reasonableness of the assumptions made within orthe accuracy or completeness of any modeling or back-testing or any other informaSion contained herein. All opinions and
estimates are given as of the date hereof and are subject to change and Barclays assumes no obligation to update this document to reflect any such changes. The value of any investment
                                                                                                                                                                                                   Case 14-50971-CSS




may fluctuate as a result of market changes. The Information herein is not intended to predict actual results and no assurances are given with respect thereto. Nothing herein shall be
deemsd to constitute investment, legal, tax, financial, accounting or other advice.

Barclays, its affiliates and the individuals associated therewith may (in various capacities) have positions or deal in transactions, securities or other financial instruments (or related
derivatives) identical or similar to those described herein.

1RS Circular 230 Disclosure: Barclays and Its affiliates do not provide tax advice. Please nots that (i) sny discussion of U.S. tax matters contained in this communication (including any
attachments) cannot be used by you for the purpose of avoiding tax penalties; (ii) this communication was written to support the promotion or marketing of the matters addressed herein; and
(iii) you should seek advice based on your particular drcumstances from an independent tax advisor. Notwithstanding anything herein to 1he contrary, each recipient hereof (and their
                                                                                                                                                                                                   Doc 466-18




employees, representatives, and other agents) may disclose to any and all persons, without limitat'on of any kind from the commencement of discussions, ths U.S. federal and state income
tax treatment and tax structure of the proposed transach'on described herein and ali materials of any kind (including opinions or otter tax analyses) that are provided relating to such tax
treatment and tax structure. For Ns purposs, "tax structure" is limited to facts relevant to the U.S. federal and state incxime tax treatment of tha proposed transaction described herein and
ctoes not include information relating to the identity of the parties, their affiliates, agents or advisors-

BARCLAYS CAPITAL INC., THE UNITED STATES INVESTMENT BANKING AFFIUATE OF BARCLAYS BANK PLC, ACCEPTS RESPONSIBILHY FOR THE DISTRIBUTION OF THIS
DOCUMENT IN THE UNITED STATES. ANY TRANSACTIONS BY U.S. PERSONS IN ANY FINANCIAL INSTRUMENT DISCUSSED HEREIN MUST ONLY BE CARRIED OUT THROUGH
BARCLAYS CAPITAL INC., 745 SEVENTH AVENUE, NEWYORK, NY 10019.

NO ACTION HAS BEEN MADE OR WILL BE TAKEN THAT WOULD PERMIT AN OFFERING OF THE HNANC1AL INSTRUMENT DESCRIBED HEREIN IN ANY JURISDICTION IN WHICH
ACTION FOR THAT PURPOSE IS REQUIRED. NO OFFERS, SALES, RESALES OR DELiVERY OF THE FINANCIAL INSTRUMENT DESCRIBED HEREIN OR DISTRIBUTION OF ANY
                                                                                                                                                                                                   Filed 05/02/20




OFFERING MATERIAL RELATING TO SUCH S FINANCIAL INSTRUMENT MAY BE MADE IN OR FROM ANY JURISDICTION EXCEPT IN CIRCUMSTANCES WHICH WILL RESULT M
COMPLIANCE WITH ANY APPLICABLE LAWS AND REGULATIONS AND WHICH WILL NOT IMPOSE ANY OBLIGATION ON BARCLAYS OR ANY OF ITS AFFILIATES.


INSTRUMENT DESCRIBED HEREIN. PRIOR TO TRANSACTING, YOU SHOULD ENSURE THAT YOU FULLY UNDERSTAND THE TERMS OF THE TFtANSACWN AND SUCH
FINANCIAL INSTRUMENT AND ANY APPLICABLE RISKS.

Barclays Bank PLC is registered in England No. 1026167. Registered Office: 1 Churehill Place, London E14 SHP. Copyright Barclays Bank PLC, 2012 (all rights reserved). This document is
confidential, and no part of it may be reproduced, distributed or fransmitted without the prior written permission of Barclays.
                                                                                                                                                                                                   Page 42 of 46




                                                                                                    7 For Discussion Purposes Only
     Case 14-50971-CSS                Doc 466-18          Filed 05/02/20          Page 43 of 46




                                                                CONFIDENTIAL
                                                FOR DISCUSSION PURPOSES ONLY




August 23,2012


Mr. Stephen Antinelli
RothscMld Inc.
1251 Avenue of the Americas
5ISI Floor
New York, NY 10020

Re: Jack Cooper Transaction Proposal

Dear Steve:

       We are pleased to present for your consideration the following non-binding proposal (the
"Proposal") regarding the transaction described in tills letter (the "Transacfion");

        1. Summary of Transaction.

        (a) Jack Cooper Hoidings Corp. and certain of its affiliates (collectively, "Jack
Cooper"! would execute and deliver an asset purchase agreement (the "APA") pursuant to which
Jack Cooper would, subject to the conditions set forth therein, acquire substantially all of the
assets of Allied Systems Holdings (the "Company") (the "Purchased Assets"), free and clear of
all Hens, claims, security interests and other encumbrances, pursuant to Section 363 of the
Banfaruptcy Code ('"Section 363"),

        (b) The aggregate purchase price for fhe Purchased Assets (the "Purchase Price")
would be an amount equal to (1) $40,000,000 of cash, plus (ii) $80,000,000 in principal amount
of Second Lien Term Loans, nlus (iii) 14% ofNon-voting Common Stock in the pro forma Jack
Cooper with a value we believe is equal to $80,000,000, plus (iv) the Assumed Liability Amount
(each of the foregoing is described in a summary of the Transaction including the term sheets set
forth in Exhibit A).

       (c) In addition. Jack Cooper will, upon closing of the Transaction, be willing to enter
into a five year consulting agreement with Yucaipa. for services and Board of Directors
representation,


        2. Definitive Agreement, Li conjunctiou with the completion of Jack Cooper's due
diligence review of the Company described herein, the parties hereto shall negotiate the terms of
the APA. The APA will contain terms consistent with the terms of Exhibit A and will coatain




                                                                                                          \^
                                                                                                    °^-
   Case 14-50971-CSS                 Doc 466-18          Filed 05/02/20           Page 44 of 46




                                                                            CONFIDENTIAL
                                                FOR DISCUSSION PURPOSES ONLY

other mutually satisfactory covenants, representations and warranties, closing conditions and
other terms customary for transactions of this nature. Without iimlting the foregoing, the APA
will contain customary Section 363 sale provisions, including bidding and auction procedures
and deal protection provisions, with it being understood that all such bidding, auction and deal
protection provisions shall be approved by the Bankruptoy Court. Jack Cooper is prepared to
devote the resources necessaiy to execute and deliver the APA on an expedited basis and would
propose completion of the APA and bidding procedures by September 30, 2012.

        3, Due DilieencB. Jack Cooper end its representativas will expeditiously complete
its financial and legal due diligence review of the Company (hcluding a business,, -financial and
legal review), Ths Company shall grant to Jack Cooper wd its representatives, includmg
Barclays and its counsel, access to the personnel, properties, books, records, customers, suppliers
and other business relations of the Company for purposes of completing its dua diligence review.

        4. Financing. Barclays has proposed financing for the Transaction, which will be
comprised of a $230,000,000 First Lien Tenn Loan and a $160,000,000 Second Lien Term Loan
(collectively, the "Term Loans"). Barclays is in the process of completing financial and legal
due diligence on both Jack Cooper and the Company, Barclays has retained Skadden Arps as
counsel and is commencing the prq)aration of marketing materials and the drafting of
commitment letters and documentation to finance the Transaction. Once the Company and Jack.
Cooper have reached an agreement m principle on the material terms of the Transaction,
Barclays will commence marketing of the Term Loans to investors, Barclays estimates it will
need two weeks to market the Term Loans in order to be in a position to provide a financing
commitment, Assuming the Term Loans are successfully marketed on terms that Jack Cooper
can agree to and a commitment for such financing is entered into between Jack Cooper and
Barclays, Jack Cooper can enter into the APA without any financing conditions.

        5. Contracts wiA Ford Motor Comparry, A key coadition to the Fmaticmg and the
closing under fha APA will include a renegotiation of the terms of the Company's contracts with
Ford Motor Company ("Ford") under terms which will rsault in mcrem.enfal earnings of not less
than $20,000,000 per annum, assuming current levels of hauled uaits. To effectuate this on an
expedited basis (i.e. 3-4 weeks) we would propose that the Company provide permission to Jack
Cooper to engage m discussions with Ford coacemmg modification of the Company's contracts
m connection with the Transaction so that negotiations can be completsd before September 30,
2012,

        6, Timinp. Based upon our review of the Company's operating performance, the
Company's EBITDA has deteriorated significantly over the Januaiy to June 2012 tune period as
compared to its performance for the August to November 201 1 time period. Accordingly, we
believe it is important for both parties to move forward expeditloysly in order to avoid further
deterioration. We believe that if the parties and fee creditor constituencies of the Company can
reach an agreement in principle by September 14, 2012' and an APA can be completed by
September 30, 2012, Barclays can complete its marketing process by the same date, and. the
Company can be in a position to file a motion approving the bidding procedures by fee beginning
of October, with a proposed hearing date for Bankruptcy Court approval of the APA by no iater
than November 15,2012 and a closing immediately thereafter.




                                                                                                      q^-^
    Case 14-50971-CSS               Doc 466-18          Filed 05/02/20         Page 45 of 46




                                                               CONHDENTIAL
                                               FOR DISCUSSION PURPOSES ONLY

        7. Binding Effect. This Proposal is not intended to be, and shall not constitute, a
binding or enforceable agreement between the parties hereto or commitment of any kind; no
legal or equitable rights, responsibilities or duties are created by this Proposal; and nothing
herein shall obligate Jack Cooper or the Company to enter into any agreement for any transaction
or other purpose.

        We look forward to working with you and the Company on the Traus&ction and would
propose that you share this confidendal Proposal with the Company's Board and its first lien
lenders that are subject to non-disclosure agreements.




       T.MikeRiggs

       ChainnaiL, Jack Cooper Holdings Corp.




       ec: Mark Shapiro
           Barclays
Case 14-50971-CSS   Doc 466-18         Filed 05/02/20   Page 46 of 46




                       EXHIBIT A

                    Transaction Proposal

                       See attached.




                                                                  g~^-^
